Citation Nr: 0827931	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure), to include as secondary to 
service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 30 percent 
disabling for service-connected post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

This case was previously before the Board in January 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss due to loud noise 
exposure in service.

2.  There is no evidence of any hypertension disability 
during service nor was any hypertension shown to any degree 
within one year of discharge.

3.  There is no medical evidence linking the veteran's 
current hypertension to the veteran's active military service 
or to the veteran's service-connected PTSD.

4.  The appellant's PTSD has resulted in Global Assessment of 
Function scores of 70 in January 2003, 60 in February 2003, 
and 55 in July 2007; VA examiners have assessed the 
appellant's levels of vocational and social impairment as 
moderate.

5.  The appellant's PTSD disability has not resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral sensorineural hearing loss have been met.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Hypertension was not incurred in active military service 
nor may it be presumed to have been incurred in service, and 
hypertension is not proximately due to, the result of, or 
aggravated by the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  The schedular criteria for an initial disability rating 
greater than 30 percent for service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In this case, in regard to the veteran's claim of entitlement 
to service connection for hypertension, to include as 
secondary to service-connected PTSD, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In regard to the veteran's claim of entitlement to an initial 
rating in excess of 30 percent disabling for service-
connected PTSD, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated December 2002 to January 2003.  The veteran 
submitted private treatment records of Dr. C.S., dated August 
1995 to September 2002 and Windham Hospital, dated October 
2000 to September 2002.  The appellant was afforded VA 
medical examinations in February 2003, June 2007, and July 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  If a chronic disorder, such as an organic disease 
of the nervous system or hypertension, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A. Bilateral Sensorineural Hearing Loss

The veteran seeks service connection for bilateral 
sensorineural hearing loss.  The veteran contends that his 
hearing loss is due to his exposure to loud noise while 
serving as a member of the U.S. Naval Mobile Construction 
Battalion 133 (NMCB 133) in the Republic of Vietnam.

In addition to the general criteria for service connection 
stated above, the Board notes that the absence of documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  When a veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159- 160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for hearing loss.  The 
veteran's entrance and separation examinations, performed in 
November 1965 and December 1968, respectively, did not reveal 
any hearing loss disability.

The veteran's DD 214 and service personnel records reveal 
that the veteran served with the NMCB 133 as an equipment 
operator.  The service personnel records further reveal that 
the NMCB 133 performed heavy construction in the Republic of 
Vietnam.  In a statement of the veteran's friend, who served 
in the Republic of Vietnam and visited the veteran while the 
veteran served in the Republic of Vietnam, dated in January 
2004, the veteran was noted to have had difficulty hearing 
while in service.  In a statement, dated in April 2004, the 
veteran's spouse reported that the veteran had trouble 
hearing since his separation from active service.

In February 2003, the veteran was afforded a formal VA 
Compensation and Pension (C&P) audiological evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
40
LEFT
20
15
25
80
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The examiner did not render an opinion regarding the etiology 
of the veteran's bilateral hearing loss.

In June 2007, the veteran was afforded another formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
40
50
LEFT
25
20
20
80
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.

In an addendum to the June 2007 examination report, the 
examiner rendered an opinion, after reviewing the claims 
folder, on whether the veteran's hearing loss was related to 
his period of service.  The examiner stated that it was at 
least as likely as not that the veteran's hearing loss was 
related to his service in the military.

The Board finds that the veteran was exposed to loud noise in 
service as reported by the veteran's statements and confirmed 
by his recorded service as an equipment operator with the 
NMCB 133 in the Republic of Vietnam.  The Board further 
finds, in light of the results of the June 2007 VA C&P 
audiological evaluation, that the veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. § 
3.385.  The Board further finds that the June 2007 VA C&P 
examination provides a nexus between the veteran's claimed in 
service loud noise exposure and his current bilateral hearing 
loss.  

In light of the foregoing, the Board finds that bilateral 
sensorineural hearing loss was incurred as a result of his 
active military duty.  Consequently, service connection for 
bilateral sensorineural hearing loss is warranted.

B. Hypertension

The veteran seeks service connection for hypertension.  The 
veteran contends that his hypertension is proximately due to 
or aggravated by his service-connected PTSD.

In addition to the elements of direct service connection 
stated above, service connection may also be granted on a 
secondary basis for a disability if it is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  Where a service-
connected disability aggravates a non-service-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.  Evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required to 
establish an increase in disability.  Cf. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for hypertension.  The 
veteran's entrance and separation examinations, performed in 
November 1965 and December 1968, respectively, did not reveal 
any hypertension disability.

A private treatment record of Dr. C.S., dated in August 1995, 
reveals that the veteran had elevated blood pressure.  The 
veteran prescribed Lotensin for his high blood pressure.  The 
veteran was subsequently affirmatively diagnosed with 
hypertension by Dr. C.S. in June 1998.  The veteran has been 
treated for hypertension by Dr. C.S. since diagnosis.

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of hypertension until more than 25 years after 
separation from service.  This is significant evidence 
against the claim.

In June 2007 the veteran was afforded a VA C&P examination.  
After examination and reviewing the veteran's claims folder 
the examiner rendered the opinion that the veteran's current 
hypertension was not incurred during the veteran's period of 
active service and was not proximately due to or aggravated 
by the veteran's service-connected PTSD.  The examiner 
indicated that his opinions were based upon the lack of 
evidence of any high blood pressure in service, the lack of 
evidence of any hypertension for more than 25 years after 
service, the veteran's other risk factors including smoking 
and alcohol use, and the good control of blood pressure 
achieved through a single medication with a lack of secondary 
complications.

In light of the evidence, the Board finds that service 
connection for hypertension, to include as secondary to 
service-connected PTSD, is not warranted.  While the veteran 
is currently diagnosed with hypertension, it was found not to 
be related to the veteran's active service and it did not 
manifest for more than 25 years after separation from active 
service.  In addition, the June 2007 examination found that 
the veteran's current hypertension was not proximately due to 
or aggravated by the veteran's service-connected PTSD.  The 
examiner noted that his hypertension was diagnosed years 
after his service and after having PTSD symptoms for over 20-
25 years.  Accordingly, the veteran's claim of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected PTSD, must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hypertension, to include as secondary to service-
connected PTSD, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III. Higher Initial Evaluation

The veteran seeks an initial evaluation in excess of 30 
percent disabling for service-connected PTSD.  The veteran 
contends that his PTSD disability is worse than contemplated 
by the current 30 percent evaluation.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  PTSD is evaluated under the General Rating 
Formula for Mental Disorders, which provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran's original claim for service connection for PTSD 
was received by the RO in November 2002.  By rating decision 
of the RO dated in June 2003, his claim was granted and a 
disability rating of 30 percent was assigned effective as of 
the date of claim.

In January 2003 the veteran underwent a mental health 
evaluation at the VA.  The veteran reported frequent 
outbursts of anger, poor sleeping, and very disturbed 
interpersonal relationships with people not in his immediate 
family.  He was noted to have a paranoid style of relating.  
He indicated that he only contacts people outside of the 
immediate family when it is work related.  He reported 
avoiding activities and reminders of military service.  The 
veteran indicated that he plays the guitar in a makeshift 
band.  The veteran reported memory gaps and concentration 
problems.  The veteran was noted to have a constricted and 
angry affect.  He was noted to be hypervigilant and 
irritable.  The psychologist diagnosed the veteran with PTSD 
and assigned a GAF of 70.

A VA C&P examination report dated in February 2003 shows that 
the veteran worked his entire adult life and for the past 21 
years had worked as a technician for the Electric Boat 
Corporation.  He indicated that he had never had psychiatric 
treatment except for one evaluation in January 2003.  The 
veteran presented with symptoms of chronic sleep disturbance 
with recurrent nightmares, chronic states of agitation and 
anxiety, paranoid tendencies and social isolation, mild 
dysphoria manifested by a sense of anhedonia, hypervigilance 
and hyperstartle reaction, avoidance of war-related stimuli, 
low frustration tolerance, low stress tolerance, and episodes 
of irritability.  The veteran indicated that while he works, 
he does not like his work or those he works with.  He 
reported that he has difficulty relaxing and engages in 
chores like cooking dinner and doing yard work.  He indicated 
that he planned to continue working at Electric Boat.  The 
veteran stated that he did not have a social network other 
than his immediate family and that he does not want friends 
due to his mistrust of others.  He reported that he attends 
church regularly.  Upon examination, the veteran was noted to 
be alert and oriented, without symptoms of psychosis.  His 
mood was mildly agitated with underlying irritability.  There 
was no evidence of homicidal or suicidal ideation.  The 
veteran had a strong sense of anhedonia.  There was some 
emotional and behavioral disregulation particularly in terms 
of anger towards others.  There was some evidence that he has 
some mild impairment of short-term memory.  The examiner 
diagnosed the veteran with PTSD and assigned a GAF of 60.

In July 2007 the veteran was afforded another VA C&P 
examination.  The veteran reported symptoms of chronic sleep 
disturbance with recurrent nightmares, chronic states of 
agitation and anxiety, paranoid tendencies and social 
isolation, mild dysphoria manifested by a sense of anhedonia, 
hypervigilance and hyperstartle reaction, avoidance of war-
related stimuli, low frustration tolerance, low stress 
tolerance, and irritability.  He indicated that he was very 
stressed at the time of the examination.  Upon examination, 
the veteran was noted to have a restricted affect.  His mood 
was irritable or irascible.  His thought processes were 
generally logical with no evidence of thought disorder.  The 
veteran denied hallucinations and delusions.  The veteran's 
thought content was notable for the return to issues of 
mistrust of others.  He denied suicidal ideation, however, he 
admitted to homicidal thoughts regarding his boss without any 
intent of carrying them out.  The veteran's cognition was 
grossly intact with some baseline concentration and memory 
difficulties.  His insight was poor and his judgment was 
fair.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF of 55.  The examiner rendered the opinion that 
his symptoms have caused moderate impairment in total.

Statements of the veteran and his spouse report that the 
veteran suffers from panic attacks, irritability, and rage.  
Notably, the veteran indicated that he has a panic attack 
each morning prior to going to work that prevents him from 
eating for two to three hours.  The veteran reports that he 
has difficulty in following complex commands and has both 
short and long term memory problems.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record does not establish that the appellant has demonstrated 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  While the appellant 
had evidenced some disturbances of mood and some difficulty 
in establishing and maintaining effective work and social 
relationships, the evidence of record showed that the 
appellant had maintained personal relationships; specifically 
he has retained his full time employment, participates in a 
makeshift band, and stays close with his immediate family.  
Additionally, while the veteran indicates that he has long 
term memory impairment, there is no evidence of retention of 
only highly learned material but rather only evidence of mild 
short term memory impairment.  There is no medical evidence 
of any panic attacks or any evidence of panic attacks that 
produce occupational and social impairment.  While the 
veteran indicates that he has panic attacks each morning 
which prevent him from eating for two to three hours, the 
veteran reports that he goes to work.  Therefore, it cannot 
be found that the veteran has near continuous panic attacks 
which affect his ability to function independently, 
appropriately and effectively.  Additionally, the veteran's 
judgment has been described as fair.

The clinical evidence as measured against the applicable 
rating schedule does not support the appellant's assertions.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The VA PTSD 
examination reports, including GAF scores, indicate no more 
than moderate symptoms.  The evidence shows that the 
veteran's PTSD symptoms more nearly approximates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
tasks due to symptoms (i.e., depressed mood and anxiety).  
Therefore, the evidence of record supports the conclusion 
that an initial evaluation in excess of 30 percent is not 
warranted and an increased evaluation during any time within 
the appeal period, pursuant to Fenderson, is not also 
warranted.  Accordingly, the veteran's claim of entitlement 
to an initial rating in excess of 30 percent disabling for 
service-connected PTSD is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial rating 
in excess of 30 percent disabling for PTSD, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's PTSD reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his PTSD has not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Thus, a remand of this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not necessary.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for hypertension (claimed 
as high blood pressure), to include as secondary to service-
connected post-traumatic stress disorder (PTSD), is denied.

Entitlement to an initial rating in excess of 30 percent 
disabling for service-connected post-traumatic stress 
disorder (PTSD) is denied




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


